841 F.2d 1127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re SALEM MORTGAGE COMPANY;  et al., Debtors,Frank J. KELLEY, Plaintiff-Appellee,v.SALEM MORTGAGE COMPANY;  et al., Defendants,Sadie Soto;  Magnolia Peterson;  Winfred Peterson;  GilbertTucker, Jr.;  Cassandra DeBonville;  Patricia Conklin;Harry Johnson;  Richard Adrovic;  Ethel Jeffries;  HermanLachniet;  Arvella Lachniet;  and Amy Stevens, Objectors-Appellants.
No. 86-1656.
United States Court of Appeals, Sixth Circuit.
March 9, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and RYAN, Circuit Judges.

ORDER

1
Upon representation of the parties at oral argument, the disputed issues raised in this appeal have been resolved by agreement.


2
It is hereby ordered that this case be remanded to the district court for a resolution of any class notification issues per Rule 23(d) of the Federal Rules of Civil Procedure.